TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00338-CV





In re Allied Van Lines, Inc. and Berger Texas, Inc.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        Relators Allied Van Lines, Inc. and Berger Texas, Inc. seek an emergency stay of a
scheduled trial and a writ of mandamus ordering the trial court to stay the litigation and compel
arbitration.  We deny the emergency relief and the petition for writ of mandamus.
 
 
                                                                                                                                                            
                                                                        G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Filed:   June 20, 2006